Case 2:17-cr-00360-JJT Document 294 Filed 03/24/20 Page 1 of 2

 

 

 

  

 

 

»(

Vin _ oocap | (1)
__ peosiven cory ¢
Cdl elralaive (Wahid | Oy oq og A
; MAR 24 2020 |:
a Carec~ West Bahl ie decal
Po. Bp &300 1 eee ee eee aeeuty |

 

 

| Floremeey Oricon ¥S132

 

—_
NH

 

UNITES STATES ba stercr Covel

 

Nasmetcr oF AerzavA

 

 

 

 

 

 

 

 

 

LIN LN IS CT

 

 

 

 

UNTEN STATES
PLATNILEF
TJOAGE ! hn TS Tock
Vs. (ase Mo. AiU7-dr- Ob3W - STT- BSB
NidulKhabiy Waltol
c\ bekendait
\ ) REAvEST Td ReEmavE ATE NEY.

 

 

 

 

Tis request ae fem a cllorney Comes att ae prior

 

Know) las disclosed te ME bey attoeney alin. McBee.

 

TH) Cy (

 

Vhaew day betore XT, (was scheduled x Senkuncing

 

 

Anne Melee disclosed -p me that 1 wes hie | asl

 

Gdera\ case and Kin nit sure if he meaat TY was

 

7
—— 4

tne leat on Wis lit that be twas Laartiing with ar the

 

rat he. World nd longer be deine any Mare Fockesinl

 

bases - hay how he also <taled tp Ine that he

 

 

Loo dd be Posing dove pacts ot hic Girm- Vherefire.

Yo dan assume nat there is a possibi liKy he will ne longer

 

[ over!

 

 

 
 

Case 2:17-cr-00360-JJT Document 294 Filed 03/24/20 Page 2 of 2

 

be QC. cet Like " Fedecal Cases,

 

50 he stated 40 _ mer <trould x appeal

 

7" Wweov \dl not le. represen ing Me im hay Appeal .

 

 

owewe ie ZX Abarat he, Would Say pn aS my atlornen:

 

 

| S i 7
Prrovalasisl the doz ition, oyttl received prabat YPYL

 

Nawene Gre SS thats nat the Case.

 

Coit, twat said ‘er is pbviaus Mr Bhar McBee

 

Ao \pnacy wishes ty be my ain and A_agiee

 

4E lhe ne longer wishes Yo repeesct Mee then

 

ZS am iv, Layer ak’ Es he. doesnlt have, tb

 

represent Mee Thecefore. iL reavest that Mn MeBee,

 

be. mors 4s my dtomey an return, me ta the

 

Stalls of Rey per as presently Lam, appealing

 

ye spalges deciesto 2

 

 

Thenkyor, Sincerely

 

 

 

tberapled Bey Ope cht yh

 

 

 

 

 

 

 

 

 

 

 

 
